DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 17 September 2021, in response to the Office Action mailed 8 July 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10, 15-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2015/0012501), in view of Swamy (US 9,336,302), and further in view of Amado (US 5,701,400).

As per claim 1, Xing teaches a dynamic pattern recognition and data reconciliation computing platform comprising: at least one processor [at least one embodiment includes at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to perform the functions of the system (para. 0004, fig. 1, etc.)]; a communication interface communicatively coupled to the at least one processor [the system may include a communication interface (fig. 1, etc.)]; and memory storing computer-readable instructions [at least one embodiment includes at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to perform the functions of the system (para. 0004, fig. 1, etc.)] that, when executed by the at least one processor, [the system receives data from a variety of sources upon which to perform pattern recognition, matching, correction, etc. (paras. 0002, 0027-29, etc.) using one or more applications executing on a user device (paras. 0037-38, etc.)]; compare the at least a first data set to the at least a second data set, comparing including: using a first plurality of machine learning datasets to identify a first data element of the first data set to be compared to a second data element of the second data set using clustering [a machine learning model/algorithm may be used for pattern matching from identified points of interest by learning weights for the matching, by extracting content and looking for clusters of data conforming to certain patterns (paras. 0029-32, 0046, 0051-60, etc.)]; determine whether at least one of: a pattern of the first data element and a value of the first data element matches at least one of: a pattern of the second data element and a value of the second data element [the system may perform pattern matching to detect matches between items/patterns in the data sets (paras. 0029-32, etc.)]; responsive to determining that the at least one of: the pattern of the first data element and the value of the first data element matches the at least one of: the pattern of the second data element and the value of the second data element, using the first plurality of machine learning datasets to identify a third data element to compare to a fourth data element [the system may perform pattern matching to detect matches between items/patterns in the data sets (paras. 0029-32, etc.)]; responsive to determining that the at least one of: the pattern of the first data [another machine learning model/algorithm may be used, based upon the assigned weights in the pattern matching, to provide corrections to data items (paras. 0035-39, etc.)]; the proposed corrective action being generated based on other data elements within one of the first data set and the second data set [the data correction platform may perform corrective action based upon data found within the database(s) and the identified features (paras. 0039, 0052-54, etc.)]; and transmit an instruction to execute the proposed corrective action [the system may decide to automatically provide corrections or provide an indication for confirmation to a user, depending on set thresholds for confirmation (paras. 0034, 0058, etc.)].
While Xing teaches that application are run on the user equipment from which data is being taken for comparison to the database data (see above) it does not explicitly teach that the first set of data is received from one or more applications executing on a first computing device of the one or more computing devices and the second data set is received from one or more applications executing on a second computing device of the one or more computing devices. Furthermore, while Xing teaches using the datasets to identify a first data element of the first data set to be compared to a second data element of a second data set using clustering (see above) it does not explicitly teach identifying the first data element and the second data element 
Swamy teaches identifying the first data element and the second data element includes using probabilistic clustering to recognize attributes of the first data element and the second data element [clustering algorithms may be used to identify neighboring data points, including probabilistic clustering (col. 1, line 50 to col. 2, line 29; col. 4, lines 15-61; etc.)].
Xing and Swamy are analogous art, as they are within the same field of endeavor, namely pattern recognition/matching.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize probabilistic clustering for identifying and clustering data with common attributes/characteristics, as taught by Swamy, for the content extraction including clustering for identifying data to be matched in the system taught by Xing.
Swamy provides motivation as [there are many situations where data points may reasonably be placed in more than one cluster, in which case non-exclusive clustering including probabilistic clustering may be used (col. 4, lines 42-54; etc.)].
Amado teaches the first set of data received from one or more applications executing on a first computing device of the one or more computing devices and the second data set received from one or more applications executing on a second computing device of the one or more computing devices [the logical tests of the invention may be applied by comparing data from different applications (col. 28, lines 23-40, etc.) which can include client and server applications (cols. 93-94, AskData; etc.)].
Xing and Amado are analogous art, as they are within the same field of endeavor, namely performing pattern matching and corrections.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare data from different applications on different devices, as taught by Amado, in the data comparison of different devices, and data correction system of Xing.
Amado provides motivation as [comparing data from multiple applications allows the system to provide users with multiple views and analyses (col. 28, lines 23-40, etc.)].

As per claim 2, Xing/Swamy/Amado teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: determine whether the pattern of the first data element matches a previously stored pattern; and responsive to determining that the pattern of the first data element does not match the previously stored pattern, identifying the pattern of the first data element as a new pattern [the pattern recognition and matching may identify new records in the database(s) (Xing: paras. 0031-35, 0061-62, etc.)].

As per claim 3, Xing/Swamy/Amado teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: generate a user interface requesting instructions to store and label the new pattern; and transmit [the pattern recognition and matching may identify new records in the database(s), which may include user provided additions (Xing: paras. 0031-35, 0061-62, 0066-67, etc.)].

As per claim 4, Xing/Swamy/Amado teaches wherein modifying at least one of: the first data element and the second data element further includes modifying one of the first data element and the second data element to match at least one of: the pattern or value of the other of the first data element and the second data element [another machine learning model/algorithm may be used, based upon the assigned weights in the pattern matching, to provide corrections to data items (Xing: paras. 0035-39, etc.)].

As per claim 8, see the rejection of claim 1, above.

As per claim 9, see the rejection of claim 2, above.

As per claim 10, see the rejection of claim 3, above.

As per claim 15, see the rejection of claim 1, above, wherein Xing/Swamy/Amado teaches one or more non-transitory computer-readable media storing the instructions [at least one embodiment computer-readable storage medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause, at least in part, an apparatus to perform the functions of the system (Xing: para. 0005, fig. 1, etc.)].

As per claim 16, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 3, above.

As per claim 23, Xing/Swamy/Amado teaches determine that a portion of the first data element matches a portion of the second data element [the system may perform pattern matching to detect matches between items/patterns in the data sets (Xing: paras. 0029-32, etc.)]; and identify a dependency between the first data element and the second data element [the analysis includes identifying data dependencies between the application data (Amado: col. 17, lines 40-60, etc.)].


Claims 5-7, 12-14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2015/0012501), in view of Swamy (US 9,336,302), further in view of Amado (US 5,701,400), and further in view of Gorman (US 2019/0012733 – Provisional No. 62/529191 cited below).

As per claim 5, Xing/Swamy/Amado teaches the dynamic pattern recognition and data reconciliation computing platform of claim 1, as described above.

Gorman teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: prior to transmitting the instruction to execute the proposed corrective action, determine whether previous occurrences of the proposed corrective action were executed at least a threshold number of times; responsive to determining that the previous occurrences of the proposed corrective action were executed at least a threshold number of times, automatically transmit the instruction to execute the proposed corrective action; and responsive to determining that the previous occurrences of the proposed corrective action were not executed at least a threshold number of times, request user input prior to executing the proposed corrective action [automatic data reconciliation may be applied, the automatic data reconciliation may be activated or deactivated by the user, or the automatic reconciliation may be turned off for a new user then turned on as more data is gathered from the user (the “new” user being the threshold) (para. 0057, etc.)].
Xing/Swamy and Gorman are analogous art, as they are within the same field of endeavor, namely pattern matching and data reconciliation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a new user threshold for activating/deactivating the automatic reconciliation, as taught by Gorman, for determining whether to perform automatic reconciliation/correction in the system taught by Xing/Swamy.
Because both Xing/Swamy and Gorman teach systems which may perform automatic or manual data correction/reconciliation, it would have been obvious to one of ordinary skill in the art to use a new user threshold for activating/deactivating the automatic reconciliation, as taught by Gorman, for determining whether to perform automatic reconciliation/correction in the system taught by Xing/Swamy, to achieve the predictable result of learning a user’s input patterns.
Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

As per claim 6, Xing/Swamy//Amado/Gorman teaches wherein requesting user input prior to executing the proposed corrective action includes: generate a user interface requesting user input to execute the proposed corrective action; and transmit the user interface requesting user input to execute the proposed corrective action to a [the system may decide to automatically provide corrections or provide an indication for confirmation to a user, depending on set thresholds for confirmation (Xing: paras. 0034, 0058, etc.) via a user interface (Xing: paras. 0009-10, 0038, etc.)].

As per claim 7, Xing/Swamy/Amado/Gorman teaches instructions that, when executed, cause the dynamic pattern recognition and data reconciliation platform to: prior to transmitting the instruction to execute the proposed corrective action, determine whether an immediately preceding occurrence of the proposed corrective action was executed; responsive to determining that the immediately preceding occurrence of the proposed corrective action was executed, automatically transmit the instruction to execute the proposed corrective action; and responsive to determining that the immediately preceding occurrence of the proposed corrective action was not executed at least a threshold number of times, requesting user input prior to transmitting the instruction to execute the proposed corrective action [automatic data reconciliation may be applied, the automatic data reconciliation may be activated or deactivated by the user, or the automatic reconciliation may be turned off for a new user then turned on as more data is gathered from the user (the “new” user being the threshold of whether there is an immediately preceding action by the user) (Gorman: para. 0057, etc.)].

As per claim 12, see the rejection of claim 5, above.



As per claim 14, see the rejection of claim 7, above.

As per claim 19, see the rejection of claim 5, above.

As per claim 20, see the rejection of claim 6, above.

As per claim 21, see the rejection of claim 7, above.

As per claim 22, Xing/Swamy/Amado/Gorman teaches wherein the proposed corrective action is displayed on the generated user interface alongside the at least one of: the first data element and the second data element [the system may decide to automatically provide corrections or provide an indication for confirmation to a user, depending on set thresholds for confirmation, as well as displaying the updated information to the user (Xing: paras. 0034, 0058-59, 0066-67, etc.) via a user interface (Xing: paras. 0009-10, 0038, etc.)].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any 


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 11 and 18 are cancelled; claims 1-10, 12-17, and 19-23 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narasimha (US 2017/0177584) – discloses an automatic pattern matching and data cleaning/reconciliation system.
Tsuboka (US 6,061,652) – discloses a system including similarity degree calculations and distributions of occurrence probabilities of the clusters under respective states.
Lui (US 2013/0080641) – discloses a system including comparing data from applications running on separate application servers.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GEORGE GIROUX/Primary Examiner, Art Unit 2128